Citation Nr: 1230245	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  10-08 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable initial rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to September 1981.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from July 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


FINDINGS OF FACT

1.  The probative medical evidence of record does not show a current right ear hearing disability for VA purposes.

2.  The June 2009 VA audiological examination revealed Level I left ear hearing acuity

3.  The June 2011 VA fee-based audiological examination revealed Level I left ear hearing acuity.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for an initial compensable evaluation of left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim of service connection for right ear hearing loss, the RO's March 2010 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's March 2010 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to that issue.

With regard to the claim concerning the proper disability rating to be assigned to his service-connected left ear hearing loss, it arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with a VA audiology examination in June 2009 and a VA fee-based audiology examination in June 2011.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the VA examinations of record were adequate as the VA examiners discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspect of his disability, and provided sufficient detail to determine the severity of the Veteran's hearing disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They also included an assessment of the functional impact of the Veteran's hearing loss on his occupational and daily living activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the VA examiner must describe the functional effects of a hearing disability in the examination report).  The Board is cognizant of the fact that the VA examinations of record failed to indicate that the Veteran's claims file was reviewed.  With respect to the claim of service connection for right ear hearing loss, the outcome-determinative issue was whether the Veteran had current right ear hearing disability for VA purposes.  With respect to the claim of a compensable rating for left ear hearing loss, an increase in the initial disability rating is at issue and the initial level of the Veteran's service-connected disability is of primary concern.  As it would not change the objective and dispositive findings made during the VA examinations, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  As such, there is no prejudice to the Veteran in not remanding the case to obtain another VA examination.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

During the January 2012 Board hearing, the Veteran claimed that the June 2011 VA fee-based examination was inadequate because it was tested in an enclosed space, which did not provide a good picture of his hearing loss in the real world.  However, audiometry tests are typically carried out in a soundproof testing room.  Therefore, the Board finds that the June 2011 VA fee-based audiological examination was conducted in a regular manner.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran 
should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Prior to active duty service, on a January 1971 examination for enlistment into the National Guard service, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
(-)
5
LEFT
5
5
5
(-)
5

In an April 1978 inservice examination, the Veteran reported pain in the right ear and recent intermittent noise exposure as a tank engine gunner.  On physical examination, the right ear canal and tympanic membrane (TM) were moist and slightly tender.  The impression was otitis media and/or externa and possible TM or noise injury.  On audiological evaluation, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
35
LEFT
5
0
5
10
10

A May 1978 otolaryngology consultation report stated that the Veteran was recently treated with antibiotic and decongestant for apparent otitis media and that decreased hearing persisted.  It was noted that the Veteran's right TM appeared to have been perforated.  The diagnosis was "? TM perf[oration]-? noise injury-? chronic otitis."  

On a January 1979 inservice examination, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
25
20
20
20
25

On a January 1981 service separation examination, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
15
10
10
15
30

After separation from service, in a February 2009 statement, the Veteran reported that while he was assigned to an M-60 A1 Tank Battalion in Camp Casey, Korea, his military occupation specialty was a Tank Driver and that he also served as a tank loader and gunner.  He stated that there was an incident in service where he was squatting on the outside of the tank, just below the gun turret, and the tank gunner accidentally fired off a round, which knocked him down to the grill of the tank.  He further stated that following that incident he had tremendous ringing in the ear and partial loss of hearing in the left ear.

In an April 2009 private audiology report from the Veteran's employer, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
10
LEFT
50
55
55
55
60

The report indicates that the test was administered by an occupational health consultant.  

The Veteran underwent a VA audiology examination in June 2009.  The Veteran reported that while on a combat training in Korea, a round of gunfire exploded while on a tank and he immediately experienced ringing in his left ear.  He described symptoms of pressure and stuffiness from the left ear only.  He had difficulty hearing people on his left.  The Veteran reported that he did not experience any functional impairment from this condition.  He related that his military duties consisted of gunner and tank driver and that he fired weapons with his left hand while using hearing protection.  After military discharge, he worked in, ship fitting for 2 years with hearing protection, landscaping for 24 years with hearing protection, and meat packing for 2 years with hearing protection.  He did not report any exposure to loud noise outside of military service.  He denied family history of ear disease, previous history of ear disease, or history of head or ear trauma.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
15
LEFT
20
20
25
40
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word list.  It was noted that the diagnostic tests were conducted by M.W.G., Au.D., CCC-A (Au.D.: Doctor of Audiology, CCC-A: Certificate of Clinical Competence (American Speech-

Language-Hearing Association certification)).  The examiner noted diagnoses of mild sensorineural hearing loss in the left ear and normal hearing in the right ear.  The examiner further noted that the left ear hearing loss had no effect on the Veteran's usual occupation; however, that the Veteran was attending school where he found it difficult to hear in the classroom.  Additionally, the Veteran had trouble hearing his wife in his daily activities.

In an April 2010 statement, the Veteran's neighbor reported that he noticed that the Veteran had problems with hearing for over two years.

In April 2010, the Veteran's wife stated that she had to call the Veteran 3 to 4 times to get his attention and she always had to ask him to lower his voice when the Veteran talked.  They were unable to watch television together because the volume had to be too loud and he could not hear an emergency vehicle until it came right up on him.

The Veteran submitted another September 2010 private audiology report from his employer.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
65
65
80
LEFT
70
80
50
55
55

The report indicates that the test was administered by a licensed practical nurse (LPN).  It noted that a standard threshold shift occurred when compared to the baseline audiogram dated in April 2009.  

In his June 2011 substantive appeal, the Veteran asserted that his right ear hearing loss was directly related to a misfire that occurred with an M60 while serving on active duty as a gunner in Korea in the summer of 1980.  He stated that he had 

issues with hearing since that incident.  He claims that although right ear hearing loss was not diagnosed in service, exposure to loud noise eventually caused a significant loss of hearing along with ringing in the right ear.

The Veteran was afforded a VA fee-based audiology examination in June 2011.  The Veteran reported that bilateral hearing loss existed since 1980, with intermittent difficulty hearing speech.  He reported that he did not experience any overall functional impairment from this condition.  The Veteran related that hearing loss occurred in 1980 when a round of gunfire exploded while on top of a tank.  He stated that his inservice duties consisted of armor crewman and that he fired weapons with both hands while using hearing protection.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
15
LEFT
15
15
25
30
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear, using the Maryland CNC word list.  It was noted that the diagnostic tests were conducted by S.B.-C., M.S., CCC-A. (MS- Master of Science; CCC-A: Certificate of Clinical Competence).  The examiner noted diagnoses of normal hearing in the right ear (with a slight loss at 3000 Hertz only); and subjective mild high frequency sensorineural hearing loss in the left ear; objectively the Veteran had difficulty hearing speech at times.

At his January 2012 hearing before the Board, the Veteran testified that he served in a tank unit as a gunner and loader and had significant noise exposure from firing M16 A1 tank and various machine guns.  He reported that he currently had trouble hearing other people and understanding speech.  He was currently working as a machine operator but had problems communicating with others at work.


Service Connection for Right Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's lay testimony regarding his military noise exposure and observable symptoms to be competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his extensive noise exposure from tank and weapon firing while serving as a tank engine driver, gunner, and loader.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  Military noise exposure is noted in the Veteran's service treatment records and service connection for left ear hearing loss and tinnitus is currently in effect based on noise exposure.  

Nevertheless, the competent medical evidence of record does not show a current right ear hearing disability for VA purposes.  Id.  Post service audiograms conducted in April 2009, June 2009 and June 2011 demonstrate that the Veteran's right ear hearing does not meet the criteria to be a disability for VA purposes under 38 C.F.R. § 3.385.  The Board considered the September 2010 private audiology report which revealed moderate to severe hearing loss in the right ear.  However, the audiometric finding of that examination reveals a very significant discrepancy compared to the other audiometric test results.  It indicates that just in about a year the Veteran had undergone a dramatic hearing loss in the right ear with no apparent reason; however, a subsequent audiogram conducted by an audiologist in June 2011 reveals a normal hearing in the right ear with only a slight loss at 3000 Hertz, which is consistent with previous audiometric findings.  More importantly, the September 2010 audiology report indicates that the audiometric test was administered by a LPN.  Therefore, the Board finds that the September 2010 audiometric test report is of little to no probative value regarding the presence of right ear hearing disability for VA purposes.  See, e.g., 38 C.F.R. § 4.85 (mandating that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist).

Accordingly, in the absence of competent medical evidence of a right ear hearing disability for VA purposes, the criteria for establishing service connection for right ear hearing loss have not been established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  

The Veteran contends that he has right ear hearing loss related to his service.  However, his statements are not competent evidence to establish medical diagnosis and causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  However, the diagnosis of a hearing disability for VA purposes is based on an objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  See id.; 38 C.F.R. § 3.385.  While military noise exposure is not disputed in this case, the question of whether the Veteran has a right ear hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical diagnosis of right ear hearing disability.  Espiritu, 2 Vet. App. at 495.  Accordingly, service connection for right ear hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the probative evidence of record does not show a current right ear hearing disability for VA purposes, the doctrine is not for application.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Rating for Left Ear Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Service connection for left ear hearing loss was granted in a July 2009 rating decision and a noncompensable disability rating was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective from December 22, 2008.  The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

If impaired hearing is service-connected in only one ear, as in this case, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of Level I.  38 C.F.R. § 4.85(f).

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

Applying the June 2009 results to the Rating Schedule reveals a numeric designation of Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for left ear hearing loss under Diagnostic Code 6100.  See also 38 C.F.R. § 4.85(f).  The Veteran's left ear hearing acuity does not satisfy the regulatory requirements for a pattern of exceptional hearing impairment.  38 C.F.R. § 4.86.

Applying the June 2011 results to the Rating Schedule reveals a numeric designation of Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for left ear hearing loss under Diagnostic Code 6100.  See also 38 C.F.R. § 4.85(f).  The Veteran's left ear hearing acuity does not satisfy the regulatory requirements for a pattern of exceptional hearing impairment.  38 C.F.R. § 4.86.

The Board cannot use the private audiological testing results from the Veteran's employer because the tests were not conducted by a licensed audiologist and speech discrimination test (Maryland CNC) was not used in these tests.  See 38 C.F.R. § 4.85(a).  

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding that the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  Thus, based on the audiometric findings of record, and with consideration staged ratings, a noncompensable evaluation is warranted during the entire appeal period.  See Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his currently assigned disability rating for left ear hearing loss inadequate.  The Veteran's service-connected left ear hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology for left ear hearing loss.  As demonstrated by the evidence of record, the Veteran's left ear hearing loss disability in the June 2009 VA audiological examination was manifested by Level I hearing acuity.  See 38 C.F.R. § 4.85, Table VI.  The June 2011 VA fee-based audiological examination also revealed Level I in the left ear.  Id.  When comparing this disability picture with the criteria contemplated by the Rating Schedule, the Board finds that the Veteran's hearing impairment is adequately contemplated by the current disability rating for his service-connected left ear hearing loss.  Higher ratings are provided for certain audiological findings but the medical evidence reflects that those findings are not present in this case at any time during the entire appeal period.  Therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against an initial compensable evaluation for left ear hearing loss, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for right ear hearing loss is denied.

An initial compensable evaluation for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


